Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
2.	The preliminary amendment of 3/19/2019 is acknowledged. Claims 20-25 have been 
canceled. Claims 1-11, 13-14, 16, 19 and 26 have been amended. Claims 1-19 and 26 are pending.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-8, 19 and 26 drawn to a fusion protein comprising an anchor domain and a therapeutic polypeptide, a pharmaceutical composition comprising the same and a unit dispenser. 

Group II, claim(s) 9-11, drawn to a nucleic acid encoding the fusion protein.

Group III, claim(s) 12-18, drawn to a method of treating a subject with an eye disorder using a fusion protein. 



4.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:



Group II recites the special technical feature of a nucleic acid encoding a fusion protein, which is not required by the other product of Group I. 



5.	A further restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	The applicant is required to elect one fusion protein comprising the following components associated with the elected fusion protein for prosecution:
i)  One anchor domain with corresponding amino acid sequence 
AND
ii)  One therapeutic polypeptide (from claims 1, 3, 4, 6-7, 12-14, and 16)

6.	The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: In the instant case, the different inventions are fusion proteins encoded by unique nucleic acid sequences of different length, comprising unique therapeutic polypeptides and unique anchor domains with unique amino acid sequences, wherein each fusion protein will constitute a distinct pharmaceutical composition with different therapeutic efficacy. Accordingly, each of the different fusion proteins are not so linked under PCT Rule 13.1 and are thus placed in different inventions.  Searching all of the fusion proteins in a single patent application would provide an undue search burden on the examiner.	
	Note: This is a Restriction requirement, not an Election of species. In order to be fully responsive, Applicant must select one from Inventions I-III and one fusion protein.  


Species Election

7.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  


Lectin carbohydrate binding anchor domain
	
	If applicant elects a fusion protein having lectin carbohydrate binding anchor domain, one species of lectin carbohydrate binding anchor domain in accordance with election of the fusion protein, must also be selected to be considered responsive.

The species are as follows:
	a) Wheat germ agglutinin (WGA)/SEQ ID NO: 7
	b) Jacalin (Jac)/SEQ ID NO: 8 
	c) Concanavalin A(conA)/SEQ ID NO: 6
	
The claims are deemed to correspond to the species listed above in the following manner:

Claims 2, 5

The following claim(s) are generic: 1.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each of the above lectin carbohydrate binding anchor domains have a characteristically different chemical structure/amino acid sequence and mechanism of action from one another and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. For example, the special technical feature of (a) is WGA which is not shared by the other species.

8.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is 
9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).



10.	In response to this Office Action/Election requirement, applicant must elect one from Groups I-III and one fusion protein, and must additionally elect a species of lectin carbohydrate binding anchor domain, for consideration.
11.	Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 1.48(b) and by the required under 37 C.F.R. 1.17(I).	
Notice of Rejoinder

13.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
14.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an 

Advisory Information

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITI DUTT whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 1649
12 October 2021


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649